Name: Commission Regulation (EC) No 507/2002 of 21 March 2002 amending Regulation (EC) No 2331/97 on special conditions for granting export refunds on certain pigmeat products
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  animal product;  trade policy
 Date Published: nan

 Avis juridique important|32002R0507Commission Regulation (EC) No 507/2002 of 21 March 2002 amending Regulation (EC) No 2331/97 on special conditions for granting export refunds on certain pigmeat products Official Journal L 079 , 22/03/2002 P. 0012 - 0013Commission Regulation (EC) No 507/2002of 21 March 2002amending Regulation (EC) No 2331/97 on special conditions for granting export refunds on certain pigmeat productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 13(12) and Article 22 thereof,Whereas:(1) Commission Regulation (EC) No 2331/97(3), as last amended by Regulation (EC) No 2882/2000(4), lays down quality criteria to be met for the granting of export refunds on certain pigmeat products.(2) Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds(5), as last amended by Regulation (EC) No 488/2002(6), lists the pigmeat products on which export refunds may be granted.(3) The product codes listed in Annex I to Regulation (EC) No 2331/97 must be brought into line with recent amendments to Regulation (EEC) No 3846/87 and quality criteria must be set for products covered by CN codes 1602 41 10, 1602 42 10 and 1602 49 19.(4) The Management Committee for pigmeat has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The entries relating to CN codes 1602 41 10, 1602 42 10 and 1602 49 19 in Annex I to Regulation (EC) No 2331/97 are hereby replaced by those set out in the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply to export licences applied as from 8 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 323, 26.11.1997, p. 19.(4) OJ L 333, 29.12.2000, p. 72.(5) OJ L 366, 24.12.1987, p. 1.(6) OJ L 76, 19.3.2002, p. 11.ANNEX>TABLE>